Mr. Justice Huger
delivered the opinion of the court.
By the act of 1788, the legislature has destroyed the distinction between minors coming, of age, within or without the state. They are all put upon the same looting. They have five years after coming of age, to prosecute their claims to land, and four years to prosecute any personal action to which they may be entitled. On the first ground therefore the plaintiff must fail.
The act of 1712, usually called the limitation act, provides in the 19th sec. “that should verdict and judgment pass against the plaintiff in such action, or should he suffer a nonsuit, or discontinue, or any other way let fall the same, such verdict or judgment, nonsuit, or discontinuance, or the letting fall the action or suit aforesaid, shall not be conclusive or definitive on the part of such plaintiff,; *557batatas)’ time within two years, the plaintiff or any person or persons, claiming by, from, or under him, shall have light, and is hereby empowered to commence his action for the recovery of said lands.”
W. Thompson, for the motion.
Herndon, contra.
The second action is connected with the first by the act, provided, it is commenced within two years. As the present action was commenced within that time, the first must be regarded as having arrested the statute; and this I think has been the construction uniformly given to this act. On the second ground, therefore, the motion, must succeed.
Justices Golcock, Nott and Richardson, concurred.